                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION



WESTERN ORGANIZATION OF                     Case No. CV-16-21-GF-BMM
RESOURCE COUNCILS et al.,
                                            ORDER CLARIFYING STAY
              Plaintiffs,

       vs.

U.S. BUREAU OF LAND
MANAGEMENT et al.,

              Defendants.


      BEFORE this Court is the joint motion of Plaintiffs Western Organization of

Resource Council, et al., and Federal Defendants to clarify the stay granted by this

Court on January 31, 2019. The Court having reviewed the joint motion, being

fully informed in the premises, and with good cause having been established, finds

that the joint motion shall be GRANTED.

      IT IS HEREBY ORDERED that the stay granted by this Court in its order of

January 31, 2019, shall extend up to and including April 1, 2019.

      Dated this 13th day of March, 2019.
